DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments in view of the claim amendments, see page 9 of the Remarks, filed April 27, 2022, with respect to the claim objection of claim 8 have been fully considered and are persuasive.  The claim objection of claim 8 has been withdrawn. 
Applicant’s arguments in view of the claim amendments, see pages 9-10 of the Remarks, filed April 27, 2022, with respect to the 35 U.S.C. 112 (b) rejection of claim 8 have been fully considered and are persuasive.  The 35 U.S.C. 112 (b) rejection of claim 8 has been withdrawn. 
Applicant’s arguments in view of the claim amendments, see pages 10-14 of the Remarks, filed April 27, 2022, with respect to the rejection(s) of claim(s) 1 under 35 U.S.C. 102 (a)(1) as well as with respect to the rejection(s) of claim(s) 3-9 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of new limitations added to the independent claim 1 which includes the pair of switching valves, and each of the pair of switching valves being connected to a respective one of the first and second flow passages, and wherein each of the pair of switching valves is configured to be positioned in either a fully- opened state or a fully-closed state that is taught in Akai and Tsuge as seen below. 
The Examiner apologizes for the lack of the translation of the Okawachi reference. The reference, with the page and line numbers, are attached. 
The amendments affected to the prior scope, requiring further search and considerations. Therefore, the instant office action has been made FINAL.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Akai (JP 2017180800 A) in view of Okawachi (WO 2011016091 A1) in further view of Tsuge (JP 2007092927 A).
Regarding Claim 1:
Akai discloses a hydrogen filling system (1, Figure 1), comprising:
A first flow passage (12, Figure 1) through which hydrogen fuel supplied from pressure accumulators (20-1 and 20-4, Figure 1) that accumulates hydrogen fuel under pressure passes; 
a second flow passage (13, Figure 1) through which hydrogen fuel supplied from the pressure accumulators (20-1 and 20-4, Figure 1) passes, and which is arranged in parallel with the first flow passage (Figure 1, the first and second flow passages are parallel); 
a switching valve comprising a pair of switching valves (24-1 and 24-2, Figure 1) that switches flow passages selectively from one of the first and second flow passages to another (Paragraphs [0035-0036]), or that switches flow passages between one and both of the first and second flow passages, each of the pair of switching valves (24-1 and 24-2, Figure 1) being connected to a respective one of the first (12, Figure 1) and second (13, Figure 1) flow passages, and wherein each of the pair of switching valves (24-1 and 24-2, Figure 1) is configured to be positioned in either a fully- opened state or a fully-closed state (Paragraphs [0030] and [0036]); and 
a control circuit (10, Figure 1) that controls opening/closing of the switching valve (Paragraphs [0017] and [0023]), wherein 
a fuel cell vehicle using hydrogen fuel as a power source is filled with hydrogen fuel (Paragraph [0015]).
	Akai does not disclose:
A pressure accumulator; and 
a fuel cell vehicle using hydrogen fuel as a power source is filled with hydrogen fuel while switching the flow passages by the switching valve during supply from the pressure accumulator.
	Okawachi teaches a hydrogen filling station that has:
A pressure accumulator (10, Figure 1).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Akai to include a pressure accumulator as taught by Okawachi with the motivation to fuel a vehicle from a single fuel source. 
	Akai and Okawachi do not teach:
A switching valve comprising a pair of switching valves that switches flow passages selectively from one of the first and second flow passages to another, or that switches flow passages between one and both of the first and second flow passages, each of the pair of switching valves being connected to a respective one of the first and second flow passages, and wherein each of the pair of switching valves is configured to be positioned in either a fully- opened state or a fully-closed state; and 
a fuel cell vehicle using hydrogen fuel as a power source is filled with hydrogen fuel while switching the flow passages by the switching valve during supply from the pressure accumulator.
	Tsuge teaches a gas feeder that has:
A switching valve comprising a pair of switching valves (66a to 66b, Figure 1) that switches flow passages selectively from one of the first and second flow passages to another, or that switches flow passages between one and both of the first and second flow passages (Paragraph [0021], all of the flow passages go from one to both), each of the pair of switching valves (66a to 66b, Figure 1) being connected to a respective one of the first (28, Figure 1) and second (64, Figure 1) flow passages, and wherein each of the pair of switching valves (66a to 66b, Figure 1) is configured to be positioned in either a fully- opened state or a fully-closed state (Paragraph [0020]); and 
a fuel cell vehicle (12, Figure 1) using hydrogen fuel as a power source is filled with hydrogen fuel while switching the flow passages by the switching valve during supply from the pressure accumulator (Paragraph [0024] and [0040-0042]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Akai and Okawachi to include switching valve comprising a pair of switching valves that switches flow passages selectively from one of the first and second flow passages to another, or that switches flow passages between one and both of the first and second flow passages, each of the pair of switching valves being connected to a respective one of the first and second flow passages, and wherein each of the pair of switching valves is configured to be positioned in either a fully- opened state or a fully-closed state; and a fuel cell vehicle using hydrogen fuel as a power source is filled with hydrogen fuel while switching the flow passages by the switching valve during supply from the pressure accumulator as taught by Tsuge with the motivation to select which branch to dispense hydrogen through to the vehicle. 
Further regarding Claim 1, the phrases “each of the pair of switching valves is configured to be positioned in either a fully- opened state or a fully-closed state” are statements of intended use and not given patentable weight (see MPEP 2114).

Claims 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Akai in view of Okawachi in further view of Tsuge and Omori (JP 2017187124 A).
Regarding Claim 3:
Akai discloses:
Further comprising a 10flowmeter (26, Figure 1) that measures a flow rate per unit time of the hydrogen fuel that is supplied (Paragraph [0031]).
Akai, Okawachi, and Tsuge do not teach:
Wherein the control circuit performs switching of the flow passages by the switching valve in a case that the flow rate that is measured becomes lower than a lower limit 15threshold.
	Omori teaches a gas filling device that has:
Further comprising a 10flowmeter (14, Figure 1) that measures a flow rate per unit time of the hydrogen fuel that is supplied (Paragraph [0021]), 
wherein the control circuit (16, Figure 1) performs switching of the flow passages by the switching valve (13a, 13b, and 13c, Figure 1, the control valves are the switching valves) in a case that the flow rate that is measured becomes lower than a lower limit 15threshold (Paragraph [0028], the switching occurs when the flow rate is below a threshold value TH).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Akai, Okawachi, and Tsuge to include a 10flowmeter that measures a flow rate per unit time of the hydrogen fuel that is supplied and wherein the control circuit performs switching of the flow passages by the switching valve in a case that the flow rate that is measured becomes lower than a lower limit 15threshold as taught by Omori with the motivation to have the boost rate of the station be substantially constant. 

Regarding Claim 4:
Akai discloses:
A control circuit (10, Figure 1), a first flow passage (12, Figure 1), and a second flow passage (13, Figure 1).
	Akai, Okawachi, and Tsuge do not teach:
Wherein the control circuit controls switching of the flow passages by the switching valve in a case that time during which hydrogen 20fuel passes through one or both of the first and second flow passages reaches an upper limit threshold.
Omori teaches:
Wherein the control circuit (16, Figure 1) controls switching of the flow passages (Figure 1, the flow passages are the lines on which the switching valves are located) by the switching valve (13a, 13b, and 13c, Figure 1) in a case that time during which hydrogen 20fuel passes through one of the first and second flow passages reaches an upper limit threshold (Paragraphs [0049-0050], the upper limit threshold is t1b).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Akai, Okawachi, and Tsuge to include wherein the control circuit controls switching of the flow passages by the switching valve in a case that time during which hydrogen 20fuel passes through one or both of the first and second flow passages reaches an upper limit threshold as taught by Omori with the motivation to increase the flow rate as the differential pressure increases. 

Regarding Claim 5:
Akai discloses:
Further comprising a 10flowmeter (26, Figure 1) that measures a flow rate per unit time of the hydrogen fuel that is supplied (Paragraph [0031]); and 
a control circuit (10, Figure 1), a first flow passage (12, Figure 1), and a second flow passage (13, Figure 1).
Akai, Okawachi, and Tsuge do not teach:
Further comprising a flowmeter that measures a flow rate per unit time of the 25hydrogen fuel that is supplied, wherein 
the control circuit controls switching of the flow passages by the switching valve in a case that the flow rate measured becomes lower than a lower threshold and time during which hydrogen fuel passes through one or both of 30the first and second flow passages reaches an upper limit threshold, or in a case that the flow rate measured becomes lower than a lower limit threshold or time during which hydrogen fuel passes through one or both of the first and second flow passages reaches an upper limit threshold.
Omori teaches:
Further comprising a flowmeter (14, Figure 1) that measures a flow rate per unit time of the 25hydrogen fuel that is supplied (Paragraph [0021]), wherein 
the control circuit (16, Figure 1) controls switching of the flow passages by the switching valve in a case that the flow rate measured becomes lower than a lower limit threshold (Paragraph [0028], the switching occurs when the flow rate is below a threshold value TH) or time during which hydrogen fuel passes through one of the first and second flow passages reaches an upper limit threshold (Paragraphs [0049-0050], the upper limit threshold is t1b).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Akai, Okawachi, and Tsuge to include a flowmeter that measures a flow rate per unit time of the 25hydrogen fuel that is supplied and wherein the control circuit controls switching of the flow passages by the switching valve in a case that the flow rate measured becomes lower than a lower limit threshold or time during which hydrogen fuel passes through one or both of the first and second flow passages reaches an upper limit threshold as taught by Omori with the motivation to have the boost rate of the station be substantially constant. 

Claims 6 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Akai in view of Okawachi in further view of Tsuge, Omori, Tanabe (JP 2017180747 A).
Regarding Claim 6:
Akai discloses:
A control circuit (10, Figure 1).
	Akai, Okawachi, and Tsuge do not teach:
Wherein the control circuit inputs specific information, and variably sets the lower limit threshold according to a value defined in the 5specific information.
Omori teaches:
The control circuit variably sets the lower limit threshold for the flow rate (Paragraphs [0028] and [0033]). 
Akai, Tsuge, Okawahi, and Omori do not teach:
Wherein the control circuit inputs specific information, and variably sets the lower limit threshold according to a value defined in the 5specific information.
	Tanabe teaches a fuel gas filling device that has:
Wherein the control circuit (20, Figure 1) inputs specific information (Paragraph [0037], the outside air temperature is the specific information), and the filling flow rate according to a value defined in the 5specific information (Paragraph [0041], the outside air temperature causes the control circuit to adjust the filling speed).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Akai, Tsuge, Okawahi, and Omori to include the control circuit inputs specific information and the filling flow rate according to a value defined in the 5specific information as taught by Tanabe with the motivation to have the hydrogen efficiently filled based on the outdoor temperature to reduce variations while fueling. 
It also would have been obvious to a person having ordinary skill in the art that the control circuit of Akai which can determine a threshold (Paragraphs [0035] and [0041]), the control circuit of Omori can determine a varying lower limit threshold (Paragraphs [0028] and [0033]), and the control circuit of Tanabe can use a value the filling flow rate according to a value defined in the 5specific information (Paragraph [0041]) that through the combination the control circuit of Akai can variably set the lower limit threshold according to a value defined in the 5specific information.

Regarding Claim 20:
The above-discussed combination of Akai, Tsuge, Okawahi, Omori, and Tanabe accounts for this subject matter where Tanabe teaches wherein as the specific information is at least one of outside air temperature information (Paragraph [0041]) is used. 

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Akai in view of Okawachi in further view of Tsuge, Omori, Okawachi 2 (US 20130037165 A1).
Regarding Claim 7:
Akai discloses:
	A control circuit (10, Figure 1).
Akai, Okawachi, and Tsuge do not teach:
Wherein the control circuit inputs specific information, and variably sets the upper limit threshold according to a value defined in the 10specific information.
Omori teaches:
Wherein the control circuit (16, Figure 1) variably sets the upper limit threshold (Paragraphs [0047] and [0049-0051], the upper limit threshold is t1b).
Akai, Tsuge, Okawahi, and Omori do not teach:
Wherein the control circuit inputs specific information, and variably sets the upper limit threshold according to a value defined in the 10specific information.
	Okawachi 2 teaches a gas filling system that has:
Wherein the control circuit (5, Figure 2) inputs specific information (Paragraph [0062]), and variably sets the time to a value defined in the 10specific information (Paragraph [0152], the specific information is the outside air temperature that can be variable).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Akai, Tsuge, Okawahi, and Omori to include the control circuit inputs specific information and variably sets the time to a value defined in the 10specific information as taught by Okawachi 2 with the motivation to send a message to the user that the tank cannot be filled. 
It also would have been obvious to a person having ordinary skill in the art that the control circuit of Akai which can determine a threshold (Paragraphs [0035] and [0041]), the control circuit of Omori can variably sets the upper limit threshold (Paragraphs [0047] and [0049-0051]) and the control circuit of Okawachi 2 can variably set a time (Paragraph [0152]) that through the combination the control circuit of Akai can variably set the upper limit threshold according to a value defined in the 5specific information.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Akai in view of Okawachi in further view of Tsuge, Tanabe, and Mori (US 20120298256 A1).
Regarding Claim 9:
Akai discloses:
	A control circuit (10, Figure 1).
Akai, Tsuge, Okawachi, and Omori do not teach:
Wherein table information defining pressure of the hydrogen storage 20vessel and outside air temperature in association is used as the specific information.
	Tanabe teaches:
Outside air temperature is the specific information (Paragraphs [0037] and [0041]).
	Akai, Tsuge, Okawachi, Tanabe, and Omori do not teach:
Wherein table information defining pressure of the hydrogen storage 20vessel and outside air temperature in association is used as the specific information.
	Mori teaches a gas filling system that has:
Wherein table information defining pressure of the hydrogen storage 20vessel (Paragraph [0069]) and outside air temperature in association (Paragraph [0071]) is used as the specific information (Paragraph [0061] and [0069], the tank pressure and the temperature are used to determine the filling speed).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Akai, Tsuge, Okawachi, Tanabe, and Omori to include wherein table information defining pressure of the hydrogen storage 20vessel and outside air temperature in association is used as the specific information as taught 

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Akai in view of Okawachi in further view of Tsuge, Tanabe, Omori, and Mathison (US 20140290790 A1).
Regarding Claim 19:
Akai discloses:
A control circuit (10, Figure 1).
	Akai, Okawachi, and Tsuge do not teach:
Wherein the specific information comprises temperature information of the hydrogen fuel.
Omori teaches:
The control circuit variably sets the lower limit threshold for the flow rate (Paragraphs [0028] and [0033]). 
Akai, Tsuge, Okawahi, and Omori do not teach:
Wherein the specific information comprises temperature information of the hydrogen fuel.
	Tanabe teaches:
Wherein the control circuit (20, Figure 1) inputs the specific information (Paragraph [0037]).
Akai, Tsuge, Tanabe, Okawahi, and Omori do not teach:
Wherein the specific information comprises temperature information of the hydrogen fuel.
	Mathison teaches a hydrogen fueling apparatus that has:
Wherein the specific information comprises temperature information of the hydrogen fuel (Paragraph [0249]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Akai, Tsuge, Tanabe, Okawahi, and Omori to include the specific information comprises temperature information of the hydrogen fuel as taught by Mathison with the motivation to calculate the filling speed using temperature and other parameters. 

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Akai in view of Okawachi in further view of Tsuge, Omori, Tanabe, and Handa (US 20140272671 A1).
Regarding Claim 8:
Akai discloses:
A control circuit (10, Figure 1).
	Akai, Okawachi, and Tsuge do not teach:
Wherein the specific information comprises a pressure information of a hydrogen storage vessel mounted on the fuel cell vehicle. 
Omori teaches:
The control circuit variably sets the lower limit threshold for the flow rate (Paragraphs [0028] and [0033]). 
Akai, Tsuge, Okawahi, and Omori do not teach:
Wherein the specific information comprises a pressure information of a hydrogen storage vessel mounted on the fuel cell vehicle. 
	Tanabe teaches:
Wherein the control circuit (20, Figure 1) inputs the specific information (Paragraph [0037]).
Akai, Tsuge, Tanabe, Okawahi, and Omori do not teach:
Wherein the specific information comprises a pressure information of a hydrogen storage vessel mounted on the fuel cell vehicle. 
Handa teaches a hydrogen fueling apparatus that has:
Wherein the specific information comprises a pressure information of a hydrogen storage vessel mounted on the fuel cell vehicle (Paragraph [0077]). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Akai, Tsuge, Tanabe, Okawahi, and Omori to include the specific information comprises a pressure information of a hydrogen storage vessel mounted on the fuel cell vehicle as taught by Handa with the motivation to dispense the hydrogen on a filling rate based on the pressure from a vehicle. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Miyoshi (US 20150377416 A1) teaches a system for controlling gas supply unit that has a first flow passage, a flowmeter, a control circuit, maps, and an outside air temperature. 
	Mathison (US 20200173607 A1) teaches a system for tank refueling that has a flowmeter, a control circuit, maps, and an outside air temperature. 
	Kawase (US 11204133 B2) teaches a gas control device that has a first flow passage, a control circuit, maps, and an outside air temperature. 
Allidieres (US 20100294393 A1) teaches a method for filling a pressurized gas container that has specific information, a gas source, and switching valves.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE A SHRIEVES whose telephone number is (571)272-5373. The examiner can normally be reached Monday - Thursday 7:30 AM -5:00 PM and Friday 7:30 AM -4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mary E McManmon can be reached on (571)272-6007. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/STEPHANIE A SHRIEVES/Examiner, Art Unit 3753
/REINALDO SANCHEZ-MEDINA/Primary Examiner, Art Unit 3753